Citation Nr: 1731549	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for a kidney condition, to include as due to herbicide exposure, or as secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO, inter alia, denied service connection for tinnitus, bilateral hearing loss, a kidney condition, and PTSD.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in February 2010.

During the pendency of the appeal, in an April 2014 rating decision, the RO granted service connection for peripheral neuropathy of the right and left upper extremities, assigning each a 20 percent rating, effective April 27, 2010.   This action resolved the claim for service connection for neuropathy of the upper extremity, and there is no indication that the Veteran has appealed either the assigned ratings or effective dates.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In June 2014, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

In September 2015, the RO issued  a supplemental SOC (SSOC) continuing the previous denials of service connection for tinnitus, bilateral hearing loss, a kidney condition, and PTSD.

Regarding characterization of the claim adjudicated as one for service connection for PTSD, the Board notes that record also reflects diagnoses of psychiatric disabilities other than PTSD, including depressive disorder, and the it appears that the RO considered other diagnoses in adjudicating the claim   Accordingly, the Board has expanded the psychiatric claim to encompass all psychiatric diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As for the matter of representation, the record reflects that the Veteran was previously represented by Texas Veterans Commission, as reflected in a November 2007 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In February 2012, the Veteran executed a new VA Form 21-22 naming Disabled American Veterans as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.

The Board's decision on the Veteran's claim for service connection for tinnitus is set forth below.  The claims for service connection for hearing loss, a kidney condition, and an acquired psychiatric condition are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although service records do not document a specific incident of acoustic trauma, the Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his combat service in Vietnam.

3. The Veteran has credibly asserted that he began experiencing tinnitus during service, and that it has continued to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decision on the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.


The Veteran contends that he has tinnitus related to noise exposure while performing his duties during military service in the Republic of Vietnam.  In this regard, he asserts that he experienced acoustic trauma in service due to small firearms, artillery, bombardments, gunship firing, and rocket attacks.  He reports working next to heavy equipment and that he did not wear hearing protection while in service.  He has also reported that he continued to experience ringing in his ears since his period of service.  See January 2008 VA Form 21-4138.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is considered an organic diseases of the nervous system, which is identified as a chronic disease subject to presumptive service connection in 38 CFR 3.309 (a).  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

Service treatment records reflect no complaint, finding, or diagnosis relative to tinnitus during service.  The Board reiterates, however, that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Moreover, in a case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524   (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

In this case, the Veteran was awarded a Combat Action Ribbon for his service in the Republic of Vietnam, indicating that he engaged in combat with the enemy during service.  The Board also notes that the Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms. See, e.g. Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has asserted that this ringing in his ears began in service and has continued ever since. The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b). 

The Veteran was afforded a VA examination in April 2008, at which time he reported that his tinnitus began over 40 years ago due to military noise exposure.  The Veteran reiterated his in-service combat noise exposure without hearing protection.  Post-military noise exposure was reported from working as a process technician at a factory with the use of hearing protection.  The examiner indicated review of the claims file and opined that the Veteran's current tinnitus is less likely as not caused by or a result of noise exposure during military service noting that hearing was normal at enlistment and separation and the Veteran denied any ear problems at separation. The examiner referenced the Veteran's military service occupation and post-military work.  However, it does not appear that the examiner considered the Veteran's assertion that his tinnitus began in service and the rationale provided was vague.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In this case, the Board finds that, on the question of current disability, the report of VA examination indicates that the Veteran does suffer from tinnitus.  A question remains, however, as to whether his tinnitus began in service.

Regarding the Veteran's assertions of experiencing tinnitus during and since service, the Board notes again that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93   (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  Moreover, tinnitus-or, ringing in the ears-is a rare type of disability that may be established on the basis of lay evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469   (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service combat noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  Again, the VA examiner did not address the Veteran's unequivocal statement that he had experienced tinnitus since service following noise exposure. 

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements. See Charles, 16 Vet. App. 370; Hayes, 5 Vet. App. at 69-70.  These statements, when viewed in relation to the Veteran's significant noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker, supra.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.



REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal is warranted.

The Veteran contends that, like his tinnitus, his current hearing loss results from noise exposure during combat service in the Republic of Vietnam.  

The Board notes that prior to October 31, 1967 service department audiometric results were reported in standards set forth by the American Standards Association
(ASA).  Since November 1, 1967, those standards have been set by the International
Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison where applicable, the ASA standards have been converted to ISO-ANSI standards.   In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Service treatment records include audiograms that appear to reflect a shift in pure tone thresholds.  July 1967 entrance examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-10 (0)
-5 (5)
LEFT
5 (20)
0 (10)
-5 (5)
-10 (0)
-5 (5)


In May 1971, at the time of discharge, audiometric testing revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35 
10
10
10
10
LEFT
10
10
10
10
10

The Veteran was afforded a VA audiology examination in April 2008.  Testing revealed mild sensorineural hearing loss in the right ear, and mild to moderate sensorineural hearing loss in the left ear.  The examiner noted that on separation the Veteran had normal hearing loss in both ears, with the exception of mild hearing loss in the right ear at 500Hz.  However, on present examination, hearing loss in the right ear at that threshold was normal.  The examiner opined that "military noise exposure did not cause hearing loss for this veteran."  No rationale was provided.

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

Here, although the April 2008 VA audiologist provided an opinion addressing the relationship, if any between current bilateral hearing loss and service, the examiner  failed to provide adequate rationale for the opinion expressed.  In rendering the opinion, the audiologist did not address the Veteran's statements with respect to in-service noise exposure and diminished hearing since service.  In this regard, the Board notes that the VA audiologist did not comment on the July 1967 entrance audiogram that contains different threshold shifts than on separation, particularly in the right ear at 500Hz.  Thus, the Board finds that the April 2008 VA audiologist opinion is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service).

Regarding the kidney condition claim, the Veteran has asserted that he has a kidney condition, claimed as constant urination, related to service, to include Agent Orange exposure or secondary to service-connected diabetes mellitus.

Private medical records document treatment for urinary incontinence, kidney stones, and benign prostatic hypertrophy.  A January 2006 computed tomography (CT) of the abdomen and pelvis showed a 4 millimeter stones with obstruction of the right urinary tract and an enlarged right kidney.  That same month, the Veteran received treatment for kidney stones and prostatic obstruction.  In May 2006, the Veteran underwent a cystourethroscopy and retrograde pyelogram procedure.  Diagnoses of history of kidney stones, hematuria, and prostatic obstruction were provided.  In July 2009, he had transurethral resection of the prostate (TURP) surgery to treat urinary problems.

The Veteran was afforded a VA diabetes mellitus examination in April 2010.  He denied urinary incontinence and stated that his diabetes had no effect on his kidneys.  No findings or diagnoses related to a kidney condition were provided.

VA treatment records dated in July 2010, February 2011, and November 2011 indicate that the Veteran has a medical history of hypertrophy (benign) of prostate with urinary obstruction.  

The Veteran was afforded another VA diabetes mellitus examination in July 2012.  The examination report indicated that there were no renal complications associated with diabetes mellitus.  

Additional VA treatment records in December 2013 and January 2014 contain a diagnosis of urinary incontinence.

Although the Veteran has been afforded two VA diabetes mellitus examinations to obtain medical etiology opinions, with respect to his kidney condition claim, neither examiner commented  on the etiology of the Veteran's kidney stones, urinary obstruction, or urinary incontinence as documented in the medical evidence of record.  Further, the examiners failed to fully address the Veteran's lay assertions that he has a kidney condition due to service, to include Agent Orange exposure,  or is secondary to service-connected diabetes mellitus.  

As for the claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, the Veteran contends to have PTSD as a result of combat service in the Republic of Vietnam.

The Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

During the most recent VA examination in April 2015, the Veteran reported combat exposure causing PTSD.  He reported driving a truck that was fired upon and recalled other artillery firing incidents that scared him.  He also reported numerous  gunfire incidents.  A stressor of exposure to combat in Vietnam related to fear of hostile military activity was noted.  The examiner indicated review of the paper claims file, but not the electronic claims file. The examiner indicated that the Veteran's reported symptoms do not meet the diagnostic criteria under the DSM-IV and DSM-5 for PTSD.  However, a diagnosis of depressive disorder was provided.  The examiner opined that the Veteran's current depressive disorder is less likely than not related to his military experiences because it began one to two years prior.  No further rationale was provided.  

Although the April 2015 VA examiner provided an opinion addressing the relationship, if any between current depressive disorder and service, the examiner  failed to provide an adequate rationale for the opinions expressed or address the etiology of depressive disorder.  With respect to PTSD, it does not appear that the examiner considered pertinent medical records showing an assessment of PTSD.  To this regard, March 2010 Vet Center records document an assessment of PTSD based on the Veteran's report of "anger dysfunction, sleep disorder, history of risky behavior, road rage, avoidance, numbing, hypervigilance and a locked in Marine mentality."

Given the above-noted deficiencies, the Board concludes that the April 2008, April 2010, July 2012, and April 2015 VA examination reports, to include the opinions expressed therein, are inadequate to resolve the claims for service connection for hearing loss, a kidney condition, and an acquired psychiatric disorder.  Notably, once VA undertakes the effort to provide  an examination or to otherwise obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the Board finds that further medical opinions - based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale - are needed to resolve the claims for service connection remaining on appeal.   See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, on remand, for the hearing loss claim, the AOJ should arrange to obtain an addendum opinion from the audiologist who provided the April 2008 VA opinion, or from an appropriate medical professional-preferably, an audiologist-based on claims file review (if possible).  For the acquired psychiatric disorder claim, the AOJ should arrange to obtain an addendum opinion from the examiner who evaluated the Veteran in April 2015, or from an appropriate mental health professional-preferably, a psychiatrist or psychologist-based on claims file review (if possible).  Pertinent to both the hearing loss and acquired psychiatric disorder claims, the AOJ should only arrange for further examination(s) of the Veteran if such is deemed necessary in the judgment of the individual(s) designated to provide the above opinions.  For the kidney condition claim, the AOJ should schedule the Veteran for a new VA examination by an appropriate medical professional. 

While these matters are on remand and prior to arranging to obtain further examinations and medical opinions in connection with these claims, to ensure that all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA medical records, VA treatment records from the Houston VA Medical Center (VAMC) dated through August 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Houston VAMC (since August 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties t imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Houston VAMC (and any associated facility(ies)), all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.   Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the audiologist who provided the April 2008 VA examination concerning the Veteran's bilateral hearing loss provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate medical professional-an  audiologist or physician-based on claims file review (if possible). Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion. 

The contents of the entire, electronic claims file (in VBMS, and Virtua VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions. 

With respect to demonstrated current bilateral hearing loss disability, the audiologist or physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability (a) had its onset during service; (b) was manifested to a compensable degree within the first post discharge year; or (c) is otherwise medically related to in-service injury or disease, to particularly include acoustic trauma associated with his in-service noise exposure from small firearms, artillery, bombardments, gunship firing, and rocket attacks during combat service in Vietnam (conceded by VA). 

In addressing the above, the audiologist must consider and discuss all pertinent medical and other objective evidence, to particularly include the July 1967 entrance and May 1971 separation audiograms included among the Veteran's service medical records.  In doing so, the examiner must comment on the significance, if any, of threshold shifts when the result of entrance and separation testing is compared, particularly at 50 Hz.

The examiner must also consider and discuss all lay assertions-to include the Veteran's assertions as to the nature, onset and continuity of symptoms of diminished hearing..

Notably, the absence of in-service evidence of hearing loss should not, alone, serve as the sole basis for a negative opinion.    In this regard, the examiner is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

2.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate physician to address the etiology of any current kidney condition.

The contents of the entire, electronic claims file (in VBMS, and Virtua VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and lay assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all kidney disability(ies) currently present or validly diagnosed at any time pertinent to the current claim, to include urinary incontinence, kidney stones, and benign prostatic hypertrophy with urinary obstruction.

With respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in or is otherwise medically related to, the Veteran's service, to include Agent Orange exposure therein; or, if not ;

(b) was caused OR is or has been aggravated (worsened beyond natural progression by  secondary to service-connected diabetes mellitus.  If aggravation is found , the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to aggravation.  

In addressing the above, the examiner must consider and discuss pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's assertions as to the nature,  onset and continuity of symptoms.  In this regard, the examiner is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the  examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

3.   After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the mental health professional who conducted the April 2015 VA examination an addendum opinion addressing current psychiatric disorder(s).  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion from another appropriate mental health professional  preferably, a VA psychiatrist or psychologist) based on claims file review (if possible).  Only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS, and Virtua VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and lay assertions. 

The mental health professional should provide an opinion, consistent with sound medical judgment, clearly indicating whether the Veteran meets, or, at any time pertinent to the current claim for service connection has met, the diagnostic criteria for PTSD (even if now asymptomatic or resolved); OR whether he has never actually met the diagnostic criteria for PTSD at any  point to this claim, with full explanation supporting any such conclusion. 

In addressing the above, the mental health professional must specifically review and discuss the diagnosis of PTSD in the VA clinic setting (as reflected, for example, in the  March 2010 Vet Center records), to include identifying the reported symptomatology supporting the diagnosis, if any.  

If a diagnosis of PTSD at any pertinent point is deemed appropriate, the mental health professional should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the PTSD resulted from his fear associated with hostile military activity (conceded by VA).

Regardless of whether a diagnosis of PTSD is deemed appropriate, with respect to each diagnosed acquired psychiatric disorder other than PTSD, to include depressive disorder, the mental health professional should provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in service or is otherwise medically related to service - to include fear associated with hostile military activity (as conceded by VA).

In addressing the above, the mental health professional must consider and discuss all lay assertions-to include the Veteran's assertions as to the nature, onset and continuity of symptoms.  In this regard, the examiner is advised that the Veteran is competent to report events, injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

4. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





		(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


